Citation Nr: 1801378	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include as secondary to service-connected bilateral chondromalacia of the knees.

2.  Entitlement to service connection for a bilateral leg disorder to include as secondary to service-connected bilateral chondromalacia of the knees.

3.  Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected bilateral chondromalacia of the knees.

4.  Entitlement to service connection for a disorder of the buttocks to include as secondary to service-connected bilateral chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In May 2014 and in February 2016, the Board remanded the issues on appeal for additional development.


FINDINGS OF FACT

1.  A low back disability, to include low back strain, intervertebral disc syndrome, and mechanical back pain, is attributable to service. 

2.  Radiculopathy and nerve impairment of the bilateral lower extremities to include symptomatology affecting the bilateral legs, hips and buttocks, is etiologically related to the service-connected low back disability.


CONCLUSIONS OF LAW

1.  A low back disability, to include low back strain, intervertebral disc syndrome, and mechanical back pain was incurred in active service.  38 U.S.C. §§ 1101, 1131, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017). 

2.  Radiculopathy and nerve impairment of the bilateral lower extremities affecting the bilateral legs, hips and buttocks is secondary to service-connected low back disability.  38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection also may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) noted leg strain.  Disorders of the low back, hips, and buttocks were not noted.  

In March 2009, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having low back strain which the examiner opined was related to post-service employment in construction.  The examiner opined that the low back disability was not related to the Veteran's bilateral knee condition.  The Veteran was also diagnosed with right and left buttock strain which had the same etiology as the low back disability and which the examiner also opined was not related to the bilateral knee disability.  

In 2011, the Veteran participated in physical therapy for knee, low back, and hip pain.  

In July 2013, the Veteran testified at a Travel Board hearing.  At that time, the Veteran clarified that she did not perform heavy lifting and exertional tasks in her construction job as she was unable to do so.  She said that she was a "flagger" for traffic and did a lot of walking and some bending, but not strenuous activities.  

The Board previously remanded this matter in May 2014 to obtain a VA examination.  The remand directive instructed the examiner to diagnose any current low back disorder, bilateral hip disorder, bilateral leg disorder and bilateral buttocks disorder.  The examiner was asked to provide an opinion as to whether a bilateral leg disorder was first manifested by leg strain in service in April 1981.  The examiner was asked to provide opinions as to whether a current low back disorder, bilateral hip disorder, bilateral leg disorder and disorder of the buttocks are proximately due to, or aggravated by the Veteran's service-connected bilateral chondromalacia of the knees.  In August 2014, the Veteran was afforded VA examinations, and a VA physician provided medical opinions.  The examiner diagnosed leg cramps, intervertebral disc syndrome as well as buttocks and gluteal (claimed as hip) pain caused by degenerative disc disease of the low back.  The examiner provided a medical opinion addressing the claimed bilateral leg disorder.  The examiner stated that there is no evidence of a connection to service.  The examiner explained that there is no evidence of a continuum from service until now.   

The examiner opined that it is less likely than not that a low back disorder, bilateral hip disorder, bilateral leg disorder and a disorder of the buttocks are proximately due to or alternatively aggravated by service-connected bilateral chondromalacia of the knees.  The examiner reasoned that there is no severe injury in service that could have permanently worsened the conditions beyond natural progression.  The examiner stated that the natural progression is often worsened over the years due to the stress of normal physical activities.  The examiner's opinion did not fully comply with the remand directives.  Thus, the examiner completed another medical opinion in August 2014.  The examiner opined that a hip disability is not related to the Veteran's service-connected knee disabilities.  The examiner opined that there is no evidence of a connection to a service-connected disability.  The examiner explained that there is no clearly abnormal gait that could have placed undue strain on the hips.  However ,the examiner did not explain the basis for the statement that the Veteran does not have an abnormal gait.  The March 2009 and August 2014 VA examinations do not contain findings pertaining to the Veteran's gait.  At the Board hearing, the Veteran testified that her gait is affected by her bilateral knee disabilities, which cause pain when she walks. 

The claim was then remanded for an additional VA medical evaluations and opinion which were provided in May 2016.  

The examiner indicated that there is no evidence that Veteran's degenerative disc disease and muscle spasm of the back is caused by her service-connected bilateral chondromalacia; she has normal range of motion of the back and normal gait; there is no indication that her chondromalacia has caused any gait disturbance that has affected her back.  The examiner concluded that there is no connection between the Veteran's chondromalacia and back condition and, therefore it has not worsened her back condition beyond its natural course.  She has no gait disturbance that has affected her back. 

The examiner indicated that it is less likely than not that Veteran's hip disorder is due to her service-connected bilateral chondromalacia; the Veteran has normal range of motion of the hip; and there is no indication that her chondromalacia has caused any gait disturbance that has affected her hips.  The examiner concluded that there is no connection between Veteran's chondromalacia and bilateral hip condition, and, therefore it has not worsened her hip condition beyond its natural course. She has no gait disturbance that has affected her hip.  

The examiner indicated that the Veteran currently reports muscle cramps of the buttocks and leg.  The examiner stated that there is no evidence that her current leg cramps are related to her leg strain in 1981 during service.  There is no evidence of continuation of symptoms or care for leg cramps since that time.  The examiner concluded that it is less likely than not that the Veteran's leg cramps are due to chondromalacia.  The leg muscle cramps may be caused by overuse of muscles or muscle injury, dehydration, medications, electrolyte abnormalities, among other causes.  They are not caused by chondromalacia.  The examiner stated that there is no connection between the Veteran's leg cramps and chondromalacia.  Chondromalacia has not permanently worsened the Veteran's leg cramps.  She has no evidence on examination of a gait disorder that would cause or permanently worsen her leg cramps. 

The examiner indicated that the Veteran's buttock pain is at least as likely as not secondary to her back condition and is unrelated to bilateral chondromalacia and the Veteran's buttock pain is unrelated to knee pain from chondromalacia.  She has no evidence of gait disturbance that has permanently affected her buttock symptoms. 

Thereafter, an examination report and opinion was received from another medical provider dated in May 2016.  The examiner concluded that the Veteran's low back disability (noted to be mechanical back pain and lumbosacral strain) had resulted in radiculopathy as well as to pain in both lower extremities.  The examiner indicated that it is more likely than not that the Veteran's low back condition is a direct result of her military service related to her duties as a military police officer whose military occupational specialty required to wear an excess of 50 pounds and involved long periods of standing, and walking causing the constant excess of weight bearing.  Secondary service connection for the low back was not addressed.

The Board notes that the STRs do not document a low back injury.  However, the Veteran reported that she carried heavy weight in her duties in the military police field.  While no injury is specifically noted in the STRs, when a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he/she served, his/her military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  The Veteran served in the field she reported and a medical professional has determined that those duties are compatible with current low back disability.  

The Board recognizes that the most recent opinion did not address the Veteran's construction duties post-service, however, she has stated that she does not engage in strenuous activities.  Moreover, the negative VA opinions did not address inservice physical demands.  The Board therefore finds that there are contradictory opinions, but they are of equally probative value.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a low back disability, noted to include low back strain, intervertebral disc syndrome, and mechanical back pain is warranted on a direct basis.

The record also persuasively shows that while the claimed bilateral leg, hip, and buttocks disabilities are not etiologically related to the service-connected bilateral knee disabilities, they are related to the low back disability for which the Board has granted service connection.  Thus, secondary service connection is warranted for those disabilities.  Direct service connection is not warranted for leg cramps as there is no specific underlying disability identified which had its inception or is otherwise related to service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  However, the radiculopathy and nerve impairment are related to the low back condition, as noted.









						(Continued on the next page)

ORDER

Service connection for a low back disability, to include low back strain, intervertebral disc syndrome, and mechanical back pain, is granted.

Service connection for radiculopathy and nerve impairment of the bilateral lower extremities affecting the legs, hips and buttocks as secondary to service-connected low back disability is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


